Per Curiam. This was a proceeding commenced by complainant before a justice, for violation of a city ordinance, and the appeal from his judgment to the Circuit Court was there dismissed, on motion of appellee, for failure of appellant to pay to the clerk 83 as advance costs, under a rule of that court. We understand that while Circuit Courts may make rules for the orderly disposition of business before them, they have no power to impose upon parties not in default any conditions as to the exercise of their rights under the law that are not imposed by the law. We are further inclined to think that the city, in such a case as this, is not liable under the law to a judgment for costs made and a fortiori not subject to a rule of court requiring payment before they are made. Fosselman v. City of Springfield, 38 Ill. App. 296. For these reasons the judgment will be reversed and the cause remanded. Reversed and remanded.